       CASE 0:15-cv-03332-MJD-SER Document 131 Filed 04/18/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                       District of Minnesota



Tawana Henderson,                                  JUDGMENT IN A CIVIL CASE
                                 Plaintiff,
v.                                                       Case Number: 15-cv-3332 MJD/SER
City of Woodbury, Officer Anthony Ofsted,
Officer Natalie Martin, and Officer Stacy
Krech,

                                 Defendants.




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     Based upon the parties’ Stipulation for Dismissal with Prejudice (Doc. 126) IT IS
     ORDERED that this action is DISMISSED WITH PREJUDICE on the merits and
     without costs or disbursements to any of the parties.




      Date: 4/18/2019                                      KATE M. FOGARTY, CLERK

                                                                  s/C. Kreuziger
                                                       (By) C. Kreuziger, Deputy Clerk
